Title: To Benjamin Franklin from ——— d’Islé de Lamothe, 24 April 1778
From: Islé de Lamothe, ——
To: Franklin, Benjamin


Monsieur
Brest le 24 avril 1778.
Je viens d’aprendre dans l’instant qu’un de mes freres qui avoiet passé au service des puissences unies d’amerique, avoiet éte pris le 14 novembre dernier en allant joindre l’armee du general wasington, et amené au fort St. augustin; l’interet que vous deves naturellement prendre aux persones que l’amour de la gloire a attiré dans vos contrée, me fait esperer monsieur que vous voudres Bien vous interesser pour luy faire obtenir son echange, le plus promptement possible, affin de le mestre dans le cas de rendre a vostre patrie, les services dont il est capable. J’avois prie un de vos compatriotes Mr. Cormychel, qui a repasse en âmerique sur le lion que nous avons convoyé, de luy faire fournir les secours dont il pouroit avoir Besoin. Il me l’a promis, et j’y compterois si l’eloignement de son exil ne me faisoit craindre qu’il ne put pas le decouvrir. Il porte le noms de chevalier de lalande, qu’il portoiet en france, pour le distinguer de six autres freres. Si la reconnoissence la plus vive, et la plus cincere, peut m’aquiter envers vous des services que vous rendres a mon frere, vous pouves etre sur monsieur que rien n’en surpassera l’etendue. J’ay l’honeur d’etre avec respect Monsieur vostre tres humble et tres obeissent serviteur
D’ Isle DE LAMOTHEl[ieutena]nt des vaisseaux du roy.
 
Endorsed: DelaMothe about his Brother
Notation: Lamotte D’Isle de: 24. avril 1778.
